CLD-130                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 12-4038
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                               NEYEMBO MIKANDA,
                                                   Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                          (D.C. Crim. No. 1:08-cr-00130-001)
                       District Judge: Honorable Noel L. Hillman
                      ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 22, 2013
         Before: RENDELL, JORDAN and VANANTWERPEN, Circuit Judges


                              (Opinion filed March 12, 2013)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       After a jury trial, Neyembo Mikanda was convicted of 15 counts of aiding and

assisting in the preparation of false tax returns in violation of 26 U.S.C. § 7206(2), and
several counts of false claims in violation of 18 U.S.C. § 287 and mail and wire fraud in

violation of 18 U.S.C. §§ 1341 & 1343. The District Court sentenced him to 84 months

in prison, with a three-year term of supervised release, and ordered restitution in the

amount of $216,983.35. We affirmed the judgment on all counts but one; we vacated the

judgment of conviction and sentence on one of the mail fraud charges because it was

barred by the applicable statute of limitations, and we remanded the matter for

resentencing. See United States v. Mikanda, 416 F. App’x 126, 128 (3d Cir. 2011).

       On remand, although he was represented by counsel, Mikanda filed many pro se

motions and other documents. At a hearing relating to the scope of the remand and other

resentencing issues, the District Court also permitted Mikanda, himself, to present

argument about his motions. Mikanda submitted three additional filings pro se after the

hearing. In an order entered on September 28, 2012, the District Court denied relief on

the filings that were motions and recharacterized some of the filings as notices that did

not seek (or require) relief. On the same day, the District Court separately entered a

judgment on resentencing. Mikanda filed a pro se notice of appeal from the order

denying the motions. The notice of appeal was dated October 12, 2012, was post-marked

October 15, 2012, and was received by the District Court October 19, 2012.1

       Mikanda’s appeal was listed for possible summary action. After the parties were

notified, the Government filed a letter to support a grant of summary action. However,




                                              2
the Government addressed only the District Court’s judgment of resentencing (which, as

we noted, is now the subject of a separate appeal). Mikanda filed a motion to stay this

appeal until the District Court entered its judgment on resentencing. The Government

submitted a letter to oppose the stay, noting the judgment on resentencing that the District

Court entered on September 28, 2012. As the judgment was entered and there is no basis

for staying this appeal, Mikanda’s motion is denied. Although it seems contrary to his

request for a stay, Mikanda also filed a motion to expedite this appeal. We deny that

motion, too.

       We have jurisdiction pursuant to 28 U.S.C. § 1291.2 Upon review, we will

summarily affirm the District Court’s order because no substantial issue is presented on

appeal. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.



1
  Almost two months later, Mikanda filed another notice of appeal to appeal the judgment
on resentencing. That appeal (C.A. No. 12-4576) proceeds separately.
2
  It is unclear whether Mikanda’s notice of appeal was timely filed. It may have been
because Mikanda is a prisoner who filed a pro se notice of appeal that was timely as
dated. See Houston v. Lack, 487 U.S. 266, 270-71 (1988); United States v. Rinaldi, 447
F.3d 192, 194 n.6 (3d Cir. 2006); but see Jenkins v. Sup’t of Laurel Highlands, ” --- F.3d
---, 2013 WL 150130, at *7 n.2 (3d Cir. Jan. 15, 2013) (noting how a prisoner can benefit
from the mailbox rule of Houston by making the showing described in Rule 4(c) of the
Federal Rules of Appellate Procedure). However, even if the date of the notice of appeal
were its postmark date or the date it was received by the District Court, any untimeliness
does not affect our jurisdiction. See Gov’t of the V.I. v. Martinez, 620 F.3d 321, 328-29
& n.5 (3d Cir. 2010) (explaining that although the time limit for taking appeals under
Rule 4(b) of the Federal Rules of Appellate Procedure is a rigid deadline, it is not a
jurisdictional limitation). In this case, where the delay, if any, was not inordinate and the
Government has not raised an objection, we will entertain Mikanda’s appeal. See id. at
329 & n.6.
                                              3
       We have reviewed Mikanda’s filings. They include documents which the District

Court properly characterized at the hearing as notices, as well as challenges to the District

Court’s subject matter jurisdiction and the docketing of documents from this Court, and

premature challenges to a judgment on resentencing that had not been entered. We have

considered the District Court’s disposition of those motions, as well as the District

Court’s treatment of Mikanda’s motions for release from custody because the District

Court had not entered its judgment on resentencing and Mikanda’s motion to have the

minutes of a hearing vacated. We find no error in any aspect of the District Court’s

ruling on Mikanda’s various filings.3 Accordingly, we will affirm it. As we noted above,

Mikanda’s motion to stay this appeal and his motion to expedite this appeal are denied.




3
 In coming to this conclusion, we also have considered the document attached to
Mikanda’s motion to expedite as argument in support of his appeal.
                                             4